Holden, J.
Where a bill of exceptions to a judgment refusing an interlocutory injunction recites that it was presented within thirty days from the date of the rendition of such judgment, and the certificate of the judge is dated more than 20 days from such date, and' it does not appear from either the record or the bill of exceptions that the latter was tendered within twenty days.from the date of such judgment,-this court is without jurisdiction to entertain the writ of error. Crawford v. Goodwin, 128 Ga. 134 (57 S. E. 240); Sweat v. Georgia Naval Stores Co., 129 Ga. 571 (59 S. E. 273).

Writ of error dismissed.


All the Justices concur.